Per Curiam.

The cellar stairway and landing construction was not dangerous in itself and there was thus no defect in the premises for which the owner could be held liable. The alleged negligence, which constituted a jury question, was the action of defendant Hannah Cohen in directing decedent to the cellar door and broom closet on the landing, under the existing lighting conditions, without any warning as to the condition behind the door. The case against defendant Hannah Cohen rested upon her own action rather than upon the construction of the premises, so the motion to dismiss the complaint as to that defendant upon the ground that she was not the owner of the premises was erroneously granted.
The judgment in favor of defendant Harry Cohen should be affirmed, with costs to that respondent; the judgment in favor of defendant Hannah Cohen should be reversed, and a new trial ordered, with costs to appellant to abide the event.
Peck, P. J., G-lennon, Callahan, Yan Yoorhis and Shientag, JJ., concur.
Judgment as to the respondent Harry Cohen unanimously affirmed, with costs to said respondent, and judgment in favor of the respondent Hannah Cohen unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.